[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                         SEPTEMBER 24, 2009
                             No. 09-12271                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                    D. C. Docket No. 09-60289-CV-JIC

JAQUELINE RIGAUD,


                                                           Plaintiff-Appellant,

                                  versus

BROWARD GENERAL MEDICAL CENTER and
NORTH BROWARD HOSPITAL DISTRICT,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (September 24, 2009)

Before TJOFLAT, BIRCH and PRYOR, Circuit Judges.

PER CURIAM:
         Jacqueline Rigaud, proceeding pro se, appeals the district court’s sua sponte

dismissal of her lawsuit. She commenced the action by filing a self-styled pro se

“notice of . . . removal,” accompanied by a number of documents and state court

records. In dismissing her case, the district court liberally construed her filings as

an independent action, in part.

         According to Rigaud’s brief on appeal, the notice of removal and the

attached documents and state court records, Rigaud apparently suffered an injury

during the course of her employment and sought workers’ compensation benefits.

Either before or during the workers’ compensation proceeding (Rigaud I), a

settlement was reached which resulted in dismissal of her claim. Rigaud later

sought to reinstate or reopen her claim for benefits, but an administrative law judge

dismissed that effort for lack of jurisdiction because her worker’s compensation

claim had already been settled. Rigaud’s initial efforts to overturn this in state

court were unsuccessful, and ultimately, the Florida Supreme Court denied relief,

struck one of Rigaud’s submissions as unauthorized, explained that her case was

final, and warned her that it would not respond to any further pleadings. See

Rigaud v. Broward General Medical Center, 1 So.3d 173 (Fla. 2008)(table).

Rigaud responded by filing the present “notice of . . . removal” in the district

court.



                                            2
       In her “notice of . . . removal,” Rigaud argued that, when state court judges

summarily denied relief in Rigaud I, they violated her rights under 42 U.S.C.

§ 1983 and the Fourteenth Amendment. The district court dismissed the “notice”

or action sua sponte after finding that: (a) there was no viable cause of action

giving rise to federal question jurisdiction because the Florida judges were entitled

to absolute judicial immunity while acting in their judicial capacity; and (b) there

was no viable claim supporting removal, because: (i) Rigaud, as a plaintiff, could

not remove her own action; and (ii) there was no longer an active state court action

to be removed. Additionally, the district court found that, to the extent Rigaud was

attempting to appeal one or more adverse state court rulings, she could not do so

under the Rooker-Feldman doctrine.1 The district court was required to dismiss

Rigaud’s action for each of these reasons. We therefore affirm its judgment.

       AFFIRMED.




       1
          District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476-82, 103 S.Ct.
1303, 1311-15, 75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16, 44
S.Ct. 149, 150, 68 L.Ed. 362 (1923).

                                              3